Citation Nr: 9930290	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether improved pension benefits were properly calculated 
for the period from May 1, 1992 through December 31, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1954.  

This appeal arises from action taken by the San Juan, Puerto 
Rico, Regional Office (RO), in May 1993 to adjust the 
veteran's pension benefits award in light of its March 1993 
rating decision, which found entitlement to a benefit for a 
"helpless child" effective from May 1992.

In November 1996, the Board noted that the issue on appeal 
had been developed as entitlement to an "earlier effective 
date" for dependency of a helpless child and was more 
appropriately characterized as "[w]hether the appellant's 
Improved Pension payments were correctly calculated as of May 
1, 1992."  The claim was therefore remanded for further 
development, to include income verification and a complete 
discussion and rational regarding the calculation of pension 
benefits.  The RO noted that the appellant did not respond to 
its request for further income verification, and returned the 
appellant's claim to the Board.

In December 1997 the case was again remanded for the RO to 
request that the veteran provide any additional evidence that 
might bear upon his claim that his improved pension benefits 
were not properly adjusted from May 1, 1992, to include a 
completed Improved Pension Eligibility Verification Reports 
for the applicable period.  The RO was then to recalculate 
the veteran's improved pension benefits effective beginning 
May 1, 1992, and issue a supplemental statement of the case 
setting forth the various statutes and regulations that 
govern the calculation of improved pension benefits.  

The RO again requested further information from the veteran 
concerning income received during the applicable period.  No 
response was forthcoming, and a supplemental statement of the 
case was issued in July 1998.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  The veteran was entitled to receive pension benefits in 
the amount of $726.00 per month for the period from May 1, 
1992 through November 31, 1992, and $706.00 for the month of 
December 1992.


CONCLUSION OF LAW

The appellant's pension benefits were properly calculated for 
the period from May 1, 1992 through December 31, 1992.  
38 U.S.C.A. §§ 1521, 5107 (1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim regarding the issue of whether benefits were 
properly calculated has been adequately developed for 
appellate review purposes by the RO, and that the Board may 
therefore proceed to disposition.

The appellant is claiming, in essence, that his improved 
pension benefits were not properly calculated for the period 
from May 1, 1992 through December 31, 1992.

Improved pension is a benefit payable by the VA to veterans of 
a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23 (1999).  38 U.S.C.A. § 1521 (West 1991).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(1) 
(1999).  

Pursuant to 38 C.F.R. § 3.272(g)(1) unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met:  (i) They were or will be paid by a 
veteran or a spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.

The Board notes that under the provisions of 38 C.F.R. § 
3.23(d)(6) and 38 C.F.R. § 3.272(m) where hardship is 
established, there shall be excluded from the available 
income of any child an amount equal to the amount by which 
annual expenses necessary for reasonable family maintenance 
exceeds the sum of countable annual income plus VA pension 
entitlement computed without consideration of the exclusion.

The veteran has been provided opportunity to submit or 
identify additional evidence or documentation in support of 
his claim.  As noted by the RO in its July 1998 Supplemental 
Statement of the Case, such attempts to secure additional 
information have been unsuccessful. The Board thus finds all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107; see also Stegall v. West, 11 Vet. App. 268 
(1998).

The Board will review the pertinent history of the veteran's 
claim and the calculation of the veteran's pension during the 
period of time pertinent to his appeal.

The veteran was initially awarded monthly pension benefits in 
March 1972, effective from October 1971.  His pension 
benefits were affected over the years by dependency changes 
for the following children:  [redacted] born 4/[redacted]/55; 
[redacted] born 9/[redacted]/57; [redacted] born 5/[redacted]/68; 
[redacted] born 9/[redacted]/70; [redacted] born 1/[redacted]/71; 
[redacted] born 7/[redacted]/75; [redacted] born 11/[redacted]/84; 
[redacted] born 9/[redacted]/81; and [redacted] born 10/[redacted]/87.  
Of particular note, is the grant of entitlement to benefits for a 
helpless child effective April 31, 1992 due to the incompetency 
of [redacted].

For the period from May 1, 1992 through November 31, 1992, the 
veteran received social security in the amount of $450.00 per 
month.  His spouse received social security in the amount of 
$45.00 per month.  The veteran's 4 dependent children received 
social security of $180.00 total per month ($45.00 each).  The 
total countable yearly family income was $8,100.00.  The Board 
notes that [redacted] obtained the age of majority in July 1992, 
but remained in school.  A September 1993 letter advises that 
when a child attains the age of 18 years the maximum family 
social security benefit is reallocated among the remaining 
members.

The veteran received a hardship exclusion in the amount of 
$833.00 based upon the difference between the reasonable 
expenses reported in March 1992 of $16,812.00 and the maximum 
annual pension rate (MAPR) for a veteran with a spouse and 5 
children (including [redacted]) of $15,979.00 ($16,812.00-
$15,979.00 = $833.00).  After the hardship exclusion is 
subtracted from the countable income, and that total from the 
MAPR, and divided by 12, the veteran should have received 
$726.00 per month, from May 1, 1992 through November 31, 1992 
($8,100.00 - $833.00 = $7,267.00, $15,979.00 - $7,267.00 = 
$8,712.00, $8,712.00 divided by 12 = $726.00).  He did, in 
fact, receive $726.00 per month for the period from May 1, 
1992 through November 31, 1992.  

Effective December 1, 1992, the MAPR for a veteran, spouse and 
5 children changed from $15,979.00 to $16,460.00.  The veteran 
received social security in the amount of $464.00 per month.  
His spouse received social security in the amount of $46.00 
per month.  The veteran's 4 dependent children received social 
security of $184.00 total per month ($46.00 each).  The total 
countable yearly income was $8,328.00.  The veteran received a 
hardship exclusion in the amount of $340.00 based upon the 
difference between the reasonable expenses reported in 
November 1992 of $16,800.00 and the maximum annual pension 
rate (MAPR) for a veteran with a spouse and 5 children 
(including [redacted]) of $16,460.00 ($16,800.00-$16,460.00 = 
$340.00).  After the hardship exclusion is subtracted from the 
countable income, and that total from the MAPR, and divided by 
12, the veteran should have received $706.00 for the month of 
December 1992 ($8,328.00 - $340.00 = $7,988.00, $16,460.00 - 
$7,988.00 = $8,472.00, $8,472.00 divided by 12 = $706.00).  He 
did, in fact, receive $706.00 for the month of December 1992.

In light of the evidence of record and the aforementioned 
calculations, the Board finds that the veteran received the 
appropriate pension benefits for the period from May 1, 1992 
through December 31, 1992.


ORDER

The veteran's improved pension benefits were properly 
calculated for the period from May 1, 1992 through December 
31, 1992, and the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

